     Case 1:18-cv-06845 Document 1 Filed 12/01/18 Page 1 of 16 PageID #: 1



THE ROSEN LAW FIRM, P.A.
Phillip Kim, Esq. (PK 9384)
Laurence M. Rosen, Esq. (LR 5733)
275 Madison Ave., 34th Floor
New York, New York 10016
Telephone: (212) 686-1060
Fax: (212) 202-3827
Email: pkim@rosenlegal.com
        lrosen@rosenlegal.com

Counsel for Plaintiff

                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK

  DENNIS MCGRATH, Individually and on                  Case No.
  behalf of all others similarly situated,
                                                       CLASS ACTION COMPLAINT FOR
          Plaintiff,                                   VIOLATION OF THE FEDERAL
                                                       SECURITIES LAWS
          v.
                                                       JURY TRIAL DEMANDED
  MARRIOTT INTERNATIONAL, INC., ARNE
  M. SORENSON, KATHLEEN KELLY                          CLASS ACTION
  OBERG, and BAO GIANG VAL BAUDUIN,

          Defendants.


       Plaintiff Dennis McGrath (“Plaintiff”), individually and on behalf of all other persons

similarly situated, by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against

Defendants (defined below), alleges the following based upon personal knowledge as to Plaintiff

and Plaintiff’s own acts, and information and belief as to all other matters, based upon, inter alia,

the investigation conducted by and through Plaintiff’s attorneys, which included, among other

things, a review of the defendants’ public documents, conference calls and announcements made

by defendants, United States Securities and Exchange Commission (“SEC”) filings, wire and

press releases published by and regarding Marriott International, Inc. (“Marriott” or the

“Company”), analysts’ reports and advisories about the Company, and information readily

                                                  1
      Case 1:18-cv-06845 Document 1 Filed 12/01/18 Page 2 of 16 PageID #: 2



obtainable on the Internet. Plaintiff believes that substantial evidentiary support will exist for the

allegations set forth herein after a reasonable opportunity for discovery.

                                  NATURE OF THE ACTION

        1.     This is a federal securities class action on behalf of a class consisting of all persons

and entities other than Defendants who purchased or otherwise acquired the publicly traded

securities of Marriott from November 9, 2016 through November 29, 2018, both dates inclusive

(the “Class Period”). Plaintiff seeks to recover compensable damages caused by Defendants’

violations of the federal securities laws and to pursue remedies under Sections 10(b) and 20(a) of

the Securities Exchange Act of 1934 (the “Exchange Act”) and Rule 10b-5 promulgated

thereunder.

                                 JURISDICTION AND VENUE

        2.     The claims asserted herein arise under and pursuant to §§10(b) and 20(a) of the

Exchange Act (15 U.S.C. §§78j(b) and §78t(a)) and Rule 10b-5 promulgated thereunder by the

SEC (17 C.F.R. §240.10b-5).

        3.     This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§1331 and §27 of the Exchange Act.

        4.     Venue is proper in this judicial district pursuant to §27 of the Exchange Act (15

U.S.C. §78aa) and 28 U.S.C. §1391(b) as the alleged misstatements entered and subsequent

damages took place within this judicial district, and Marriott conducts substantial business in this

district.

        5.     In connection with the acts, conduct and other wrongs alleged in this Complaint,

Defendants, directly or indirectly, used the means and instrumentalities of interstate commerce,




                                                  2
      Case 1:18-cv-06845 Document 1 Filed 12/01/18 Page 3 of 16 PageID #: 3



including but not limited to, the United States mail, interstate telephone communications and the

facilities of the national securities exchange.

                                             PARTIES

       6.      Plaintiff, as set forth in the accompanying Certification, purchased the Company’s

securities at artificially inflated prices during the Class Period and was damaged upon the

revelation of the alleged corrective disclosure.

       7.      Defendant Marriott operates, franchises, and licenses hotel, residential, and

timeshare properties worldwide. The Company is incorporated in Delaware with locations

throughout the world, including New York. The Company’s securities are traded on the NASDAQ

under the ticker symbol “MAR.”

       8.      Defendant Arne M. Sorenson (“Sorenson”) has served as Marriott’s President and

Chief Executive Officer (“CEO”) since March 31, 2012.

       9.      Defendant Kathleen Kelly Oberg (“Oberg”) has served as Marriott’s Executive

Vice President and Chief Financial Officer (“CFO”) since January 1, 2016.

       10.     Defendant Bao Giang Val Bauduin (“Bauduin”) has served as Marriott’s Chief

Accounting Officer and Controller since June 2014.

       11.     Defendants Sorenson, Oberg and Bauduin are sometimes referred to herein as the

“Individual Defendants.”

       12.     Each of the Individual Defendants:

       (a)     directly participated in the management of the Company;

       (b)     was directly involved in the day-to-day operations of the Company at the highest

               levels;




                                                   3
     Case 1:18-cv-06845 Document 1 Filed 12/01/18 Page 4 of 16 PageID #: 4



       (c)    was privy to confidential proprietary information concerning the Company and its

              business and operations;

       (d)    was directly or indirectly involved in drafting, producing, reviewing and/or

              disseminating the false and misleading statements and information alleged herein;

       (e)    was directly or indirectly involved in the oversight or implementation of the

              Company’s internal controls;

       (f)    was aware of or recklessly disregarded the fact that the false and misleading

              statements were being issued concerning the Company; and/or

       (g)    approved or ratified these statements in violation of the federal securities laws.

       13.    The Company is liable for the acts of the Individual Defendants and its employees

under the doctrine of respondeat superior and common law principles of agency because all of the

wrongful acts complained of herein were carried out within the scope of their employment.

       14.    The scienter of the Individual Defendants and other employees and agents of the

Company is similarly imputed to the Company under respondeat superior and agency principles.

       15.    The Company and the Individual Defendants are referred to herein, collectively, as

the “Defendants.”

                              SUBSTANTIVE ALLEGATIONS
                                          Background
       16.    On September 23, 2016, Marriott announced it had completed its over $13 billion

acquisition of Starwood Hotels & Resorts Worldwide, Inc. (“Starwood”).

                        Materially False and Misleading Statements

       17.    On November 9, 2016, Marriott filed a Form 10-Q for the quarterly period ended

September 30, 2016 with the SEC (the “3Q 2016 10-Q”), which provided the Company’s financial

results and position. The 3Q 2016 10-Q was signed by Defendant Bauduin. The 3Q 2016 10-Q


                                                4
      Case 1:18-cv-06845 Document 1 Filed 12/01/18 Page 5 of 16 PageID #: 5



contained signed certifications pursuant to the Sarbanes-Oxley Act of 2002 (“SOX”) by

Defendants Sorenson and Oberg attesting to the accuracy of financial reporting, the disclosure of

any material changes to the Company’s internal controls over financial reporting, and the

disclosure of all fraud.

        18.     The 3Q 2016 10-Q gave the misleading impression that systems storing Marriott

and Starwood customer data were secure, stating in relevant part:

        Our businesses process, use, and transmit large volumes of internal employee and
        customer data, including credit card numbers and other personal information in
        various information systems that we maintain and in those maintained by third
        parties, including our owners, franchisees and licensees, as well as our service
        providers, in areas such as human resources outsourcing, website hosting, and
        various forms of electronic communications. The integrity and protection of that
        customer, employee, and company data is critical to our business.
                                          *       *       *
        Our customers and employees also have a high expectation that we, as well as our
        owners, franchisees, licensees, and service providers, will adequately protect their
        personal information.

        19.     On February 21, 2017, Marriott filed a Form 10-K for the fiscal year ended

December 31, 2016 with the SEC (the “2016 10-K”), which provided the Company’s year-end

financial results and position. The 2016 10-K was signed by Defendants Sorenson and Oberg. The

2016 10-K contained signed SOX certifications by Defendants Sorenson and Oberg attesting to

the accuracy of financial reporting, the disclosure of any material changes to the Company’s

internal controls over financial reporting, and the disclosure of all fraud.

        20.     The 2016 10-K gave the misleading impression that systems storing Marriott and

Starwood customer data were secure, stating in relevant part:

        Our businesses process, use, and transmit large volumes of internal employee and
        customer data, including credit card numbers and other personal information in
        various information systems that we maintain and in those maintained by third
        parties, including our owners, franchisees and licensees, as well as our service
        providers, in areas such as human resources outsourcing, website hosting, and


                                                  5
      Case 1:18-cv-06845 Document 1 Filed 12/01/18 Page 6 of 16 PageID #: 6



       various forms of electronic communications. The integrity and protection of that
       customer, employee, and company data is critical to our business.
                                          *       *       *
       Our customers and employees also have a high expectation that we, as well as our
       owners, franchisees, licensees, and service providers, will adequately protect their
       personal information.

       21.     On February 15, 2018, Marriott filed a Form 10-K for the fiscal year ended

December 31, 2017 with the SEC (the “2017 10-K”), which provided the Company’s year-end

financial results and position. The 2017 10-K was signed by Defendants Sorenson and Oberg. The

2017 10-K contained signed SOX certifications by Defendants Sorenson and Oberg attesting to

the accuracy of financial reporting, the disclosure of any material changes to the Company’s

internal controls over financial reporting, and the disclosure of all fraud.

       22.     The 2017 10-K gave the misleading impression that systems storing Marriott and

Starwood customer data were secure, stating in relevant part:

       We are exposed to risks and costs associated with protecting the integrity and
       security of company employee and guest data. Our businesses process, use, and
       transmit large volumes of employee and guest data, including credit card numbers
       and other personal information in various information systems that we maintain and
       in systems maintained by third parties, including our owners, franchisees and
       licensees, as well as our service providers, in areas such as human resources
       outsourcing, website hosting, and various forms of electronic communications. The
       integrity and protection of that guest, employee, and company data is critical to our
       business.
                                          *       *       *
       Our guests and employees also have a high expectation that we, as well as our
       owners, franchisees, licensees, and service providers, will adequately protect their
       personal information.

       23.     The statements referenced in ¶¶17-22 above were materially false and/or

misleading because they misrepresented and failed to disclose the following adverse facts

pertaining to the Company’s business, operational and financial results, which were known to

Defendants or recklessly disregarded by them. Specifically, Defendants made false and/or


                                                  6
        Case 1:18-cv-06845 Document 1 Filed 12/01/18 Page 7 of 16 PageID #: 7



misleading statements and/or failed to disclose that: (1) Marriott’s and Starwood’s systems storing

their customers’ personal data were not secure; (2) there had been unauthorized access on

Starwood’s network since 2014; (3) consequently, the personal data of approximately 500 million

Starwood guests and sensitive personal information of approximately 327 million of those guests

may have been exposed to unauthorized parties; and (4) as a result, Marriott’s public statements

were materially false and/or misleading at all relevant times.

                                       The Truth Emerges

         24.    On November 30, 2018, before market hours, Marriott reported a potential data

breach involving the personal information of 500 million guests. According to the release, there

had been unauthorized access to the Starwood network since 2014. The release states, in relevant

part:

         Marriott Announces Starwood Guest Reservation Database Security Incident

         BETHESDA, MD - November 30, 2018 - Marriott has taken measures to
         investigate and address a data security incident involving the Starwood guest
         reservation database. On November 19, 2018, the investigation determined that
         there was unauthorized access to the database, which contained guest information
         relating to reservations at Starwood properties* on or before September 10, 2018.

         On September 8, 2018, Marriott received an alert from an internal security tool
         regarding an attempt to access the Starwood guest reservation database in the
         United States. Marriott quickly engaged leading security experts to help determine
         what occurred. Marriott learned during the investigation that there had been
         unauthorized access to the Starwood network since 2014. The company recently
         discovered that an unauthorized party had copied and encrypted information, and
         took steps towards removing it. On November 19, 2018, Marriott was able to
         decrypt the information and determined that the contents were from the Starwood
         guest reservation database.

         The company has not finished identifying duplicate information in the database,
         but believes it contains information on up to approximately 500 million guests who
         made a reservation at a Starwood property. For approximately 327 million of these
         guests, the information includes some combination of name, mailing address,
         phone number, email address, passport number, Starwood Preferred Guest (“SPG”)
         account information, date of birth, gender, arrival and departure information,

                                                 7
     Case 1:18-cv-06845 Document 1 Filed 12/01/18 Page 8 of 16 PageID #: 8



       reservation date, and communication preferences. For some, the information also
       includes payment card numbers and payment card expiration dates, but the payment
       card numbers were encrypted using Advanced Encryption Standard encryption
       (AES-128). There are two components needed to decrypt the payment card
       numbers, and at this point, Marriott has not been able to rule out the possibility that
       both were taken. For the remaining guests, the information was limited to name and
       sometimes other data such as mailing address, email address, or other information.

       Marriott reported this incident to law enforcement and continues to support their
       investigation. The company has already begun notifying regulatory authorities.

       “We deeply regret this incident happened,” said Arne Sorenson, Marriott’s
       President and Chief Executive Officer. “We fell short of what our guests deserve
       and what we expect of ourselves. We are doing everything we can to support our
       guests, and using lessons learned to be better moving forward.”

       “Today, Marriott is reaffirming our commitment to our guests around the world.
       We are working hard to ensure our guests have answers to questions about their
       personal information, with a dedicated website and call center. We will also
       continue to support the efforts of law enforcement and to work with leading security
       experts to improve. Finally, we are devoting the resources necessary to phase out
       Starwood systems and accelerate the ongoing security enhancements to our
       network,” Mr. Sorenson continued.

       25.     On this news, shares in Marriott’s stock fell $6.81 or over 5.5% to close at $115.03

per share on November 30, 2018, damaging investors.

       26.     As a result of Defendants’ wrongful acts and omissions, and the precipitous decline

in the market value of the Company’s securities, Plaintiff and other Class members have suffered

significant losses and damages.

                      PLAINTIFF’S CLASS ACTION ALLEGATIONS

       27.     Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a Class, consisting of all those who purchased or otherwise

acquired the publicly traded securities of Marriott during the Class Period (the “Class”); and were

damaged upon the revelation of the alleged corrective disclosure. Excluded from the Class are

Defendants herein, the officers and directors of the Company, at all relevant times, members of



                                                 8
      Case 1:18-cv-06845 Document 1 Filed 12/01/18 Page 9 of 16 PageID #: 9



their immediate families and their legal representatives, heirs, successors or assigns and any entity

in which Defendants have or had a controlling interest.

        28.     The members of the Class are so numerous that joinder of all members is

impracticable. Throughout the Class Period, the Company’s securities were actively traded on the

NASDAQ. While the exact number of Class members is unknown to Plaintiff at this time and can

be ascertained only through appropriate discovery, Plaintiff believes that there are hundreds or

thousands of members in the proposed Class. Record owners and other members of the Class may

be identified from records maintained by the Company or its transfer agent and may be notified of

the pendency of this action by mail, using the form of notice similar to that customarily used in

securities class actions.

        29.     Plaintiff’s claims are typical of the claims of the members of the Class as all

members of the Class are similarly affected by Defendants’ wrongful conduct in violation of

federal law that is complained of herein.

        30.     Plaintiff will fairly and adequately protect the interests of the members of the Class

and has retained counsel competent and experienced in class and securities litigation. Plaintiff has

no interests antagonistic to or in conflict with those of the Class.

        31.     Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to the Class are:

        (a)     whether Defendants’ acts as alleged violated the federal securities laws;

        (b)     whether Defendants’ statements to the investing public during the Class Period

                misrepresented material facts about the financial condition, business, operations,

                and management of the Company;



                                                  9
    Case 1:18-cv-06845 Document 1 Filed 12/01/18 Page 10 of 16 PageID #: 10



       (c)     whether Defendants’ statements to the investing public during the Class Period

               omitted material facts necessary to make the statements made, in light of the

               circumstances under which they were made, not misleading;

       (d)     whether the Individual Defendants caused the Company to issue false and

               misleading SEC filings and public statements during the Class Period;

       (e)     whether Defendants acted knowingly or recklessly in issuing false and misleading

               SEC filings and public statements during the Class Period;

       (f)     whether the prices of the Company’s securities during the Class Period were

               artificially inflated because of the Defendants’ conduct complained of herein; and

       (g)     whether the members of the Class have sustained damages and, if so, what is the

               proper measure of damages.

       32.     A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy since joinder of all members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden

of individual litigation make it impossible for members of the Class to individually redress the

wrongs done to them. There will be no difficulty in the management of this action as a class action.

       33.     Plaintiff will rely, in part, upon the presumption of reliance established by the fraud-

on-the-market doctrine in that:

       (a)     Defendants made public misrepresentations or failed to disclose material facts

               during the Class Period;

       (b)     the omissions and misrepresentations were material;

       (c)     the Company’s securities are traded in efficient markets;




                                                 10
    Case 1:18-cv-06845 Document 1 Filed 12/01/18 Page 11 of 16 PageID #: 11



        (d)     the Company’s securities were liquid and traded with moderate to heavy volume

                during the Class Period;

        (e)     the Company traded on the NASDAQ, and was covered by multiple analysts;

        (f)     the misrepresentations and omissions alleged would tend to induce a reasonable

                investor to misjudge the value of the Company’s securities; Plaintiff and members

                of the Class purchased and/or sold the Company’s securities between the time the

                Defendants failed to disclose or misrepresented material facts and the time the true

                facts were disclosed, without knowledge of the omitted or misrepresented facts; and

        (g)     Unexpected material news about the Company was rapidly reflected in and

                incorporated into the Company’s stock price during the Class Period.

        34.     Based upon the foregoing, Plaintiff and the members of the Class are entitled to a

presumption of reliance upon the integrity of the market.

        35.     Alternatively, Plaintiff and the members of the Class are entitled to the presumption

of reliance established by the Supreme Court in Affiliated Ute Citizens of the State of Utah v.

United States, 406 U.S. 128, 92 S. Ct. 2430 (1972), as Defendants omitted material information in

their Class Period statements in violation of a duty to disclose such information, as detailed above.

                                             COUNT I

                Violation of Section 10(b) of The Exchange Act and Rule 10b-5
                                    Against All Defendants

        36.     Plaintiff repeats and realleges each and every allegation contained above as if fully

set forth herein.

        37.     This Count is asserted against the Company and the Individual Defendants and is

based upon Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5 promulgated

thereunder by the SEC.

                                                 11
    Case 1:18-cv-06845 Document 1 Filed 12/01/18 Page 12 of 16 PageID #: 12



       38.      During the Class Period, the Company and the Individual Defendants, individually

and in concert, directly or indirectly, disseminated or approved the false statements specified

above, which they knew or deliberately disregarded were misleading in that they contained

misrepresentations and failed to disclose material facts necessary in order to make the statements

made, in light of the circumstances under which they were made, not misleading.

       39.     The Company and the Individual Defendants violated §10(b) of the 1934 Act and

Rule 10b-5 in that they: employed devices, schemes and artifices to defraud; made untrue

statements of material facts or omitted to state material facts necessary in order to make the

statements made, in light of the circumstances under which they were made, not misleading; and/or

engaged in acts, practices and a course of business that operated as a fraud or deceit upon plaintiff

and others similarly situated in connection with their purchases of the Company’s securities during

the Class Period.

       40.     The Company and the Individual Defendants acted with scienter in that they knew

that the public documents and statements issued or disseminated in the name of the Company were

materially false and misleading; knew that such statements or documents would be issued or

disseminated to the investing public; and knowingly and substantially participated, or acquiesced

in the issuance or dissemination of such statements or documents as primary violations of the

securities laws. These defendants by virtue of their receipt of information reflecting the true facts

of the Company, their control over, and/or receipt and/or modification of the Company’s allegedly

materially misleading statements, and/or their associations with the Company which made them

privy to confidential proprietary information concerning the Company, participated in the

fraudulent scheme alleged herein.




                                                 12
    Case 1:18-cv-06845 Document 1 Filed 12/01/18 Page 13 of 16 PageID #: 13



        41.     Individual Defendants, who are the senior officers and/or directors of the

Company, had actual knowledge of the material omissions and/or the falsity of the material

statements set forth above, and intended to deceive Plaintiff and the other members of the Class,

or, in the alternative, acted with reckless disregard for the truth when they failed to ascertain and

disclose the true facts in the statements made by them or other personnel of the Company to

members of the investing public, including Plaintiff and the Class.

        42.     As a result of the foregoing, the market price of the Company’s securities was

artificially inflated during the Class Period. In ignorance of the falsity of the Company’s and the

Individual Defendants’ statements, Plaintiff and the other members of the Class relied on the

statements described above and/or the integrity of the market price of the Company’s securities

during the Class Period in purchasing the Company’s securities at prices that were artificially

inflated as a result of the Company’s and the Individual Defendants’ false and misleading

statements.

        43.     Had Plaintiff and the other members of the Class been aware that the market price

of the Company’s securities had been artificially and falsely inflated by the Company’s and the

Individual Defendants’ misleading statements and by the material adverse information which the

Company’s and the Individual Defendants did not disclose, they would not have purchased the

Company’s securities at the artificially inflated prices that they did, or at all.

        44.     As a result of the wrongful conduct alleged herein, Plaintiff and other members of

the Class have suffered damages in an amount to be established at trial.

        45.     By reason of the foregoing, the Company and the Individual Defendants have

violated Section 10(b) of the 1934 Act and Rule 10b-5 promulgated thereunder and are liable to




                                                   13
    Case 1:18-cv-06845 Document 1 Filed 12/01/18 Page 14 of 16 PageID #: 14



the Plaintiff and the other members of the Class for substantial damages which they suffered in

connection with their purchases of the Company’s securities during the Class Period.

                                            COUNT II

                         Violation of Section 20(a) of The Exchange Act
                               Against The Individual Defendants

       46.     Plaintiff repeats and realleges each and every allegation contained in the foregoing

paragraphs as if fully set forth herein.

       47.     During the Class Period, the Individual Defendants participated in the operation

and management of the Company, and conducted and participated, directly and indirectly, in the

conduct of the Company’s business affairs. Because of their senior positions, they knew the

adverse non-public information regarding the Company’s business practices.

       48.     As officers and/or directors of a publicly owned company, the Individual

Defendants had a duty to disseminate accurate and truthful information with respect to the

Company’s financial condition and results of operations, and to correct promptly any public

statements issued by the Company which had become materially false or misleading.

       49.     Because of their positions of control and authority as senior officers, the Individual

Defendants were able to, and did, control the contents of the various reports, press releases and

public filings which the Company disseminated in the marketplace during the Class Period.

Throughout the Class Period, the Individual Defendants exercised their power and authority to

cause the Company to engage in the wrongful acts complained of herein. The Individual

Defendants therefore, were “controlling persons” of the Company within the meaning of Section

20(a) of the Exchange Act. In this capacity, they participated in the unlawful conduct alleged which

artificially inflated the market price of the Company’s securities.




                                                 14
    Case 1:18-cv-06845 Document 1 Filed 12/01/18 Page 15 of 16 PageID #: 15



       50.     Each of the Individual Defendants, therefore, acted as a controlling person of the

Company. By reason of their senior management positions and/or being directors of the Company,

each of the Individual Defendants had the power to direct the actions of, and exercised the same

to cause, the Company to engage in the unlawful acts and conduct complained of herein. Each of

the Individual Defendants exercised control over the general operations of the Company and

possessed the power to control the specific activities which comprise the primary violations about

which Plaintiff and the other members of the Class complain.

       51.     By reason of the above conduct, the Individual Defendants are liable pursuant to

Section 20(a) of the Exchange Act for the violations committed by the Company.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment against Defendants as follows:

       A.      Determining that the instant action may be maintained as a class action under Rule

23 of the Federal Rules of Civil Procedure, and certifying Plaintiff as the Class representative;

       B.      Requiring Defendants to pay damages sustained by Plaintiff and the Class by reason

of the acts and transactions alleged herein;

       C.      Awarding Plaintiff and the other members of the Class prejudgment and post-

judgment interest, as well as their reasonable attorneys’ fees, expert fees and other costs; and

       D.      Awarding such other and further relief as this Court may deem just and proper.

                               DEMAND FOR TRIAL BY JURY

       Plaintiff hereby demands a trial by jury.

Dated: December 1, 2018                        Respectfully submitted,

                                               THE ROSEN LAW FIRM, P.A.

                                               By: /s/Phillip Kim
                                               Phillip Kim, Esq. (PK 9384)
                                               Laurence M. Rosen, Esq. (LR 5733)
                                                   15
Case 1:18-cv-06845 Document 1 Filed 12/01/18 Page 16 of 16 PageID #: 16



                                275 Madison Ave., 34th Floor
                                New York, NY 10016
                                Tel: (212) 686-1060
                                Fax: (212) 202-3827
                                Email: lrosen@rosenlegal.com
                                Email: pkim@rosenlegal.com

                                Counsel for Plaintiff




                                  16
